ORDER
PER CURIAM.
Greg and Stephanie Hoelting (collectively referred to as “the Hoeltings”) appeal the judgment entered following a bench trial in favor of the City of Weldon Spring (‘Weldon Spring”) concerning the special Neighborhood Improvement District (NID) tax assessment as well as their claim for attorney fees. On appeal, the Hoeltings argue the trial court erred (1) in ruling they had to pay Weldon Spring’s NID tax assessment because Weldon Spring failed to show that they received a benefit and (2) in failing to award attorney fees to the Hoeltings. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).